Citation Nr: 0320180	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-23 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent 
for radial and axillary neuropathy of the left upper 
extremity.  

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of the left upper extremity.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from November 1942 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  A July 1997 Board decision denied 
claims of service connection for back, neck, and right arm 
disabilities as not well grounded and remanded the claim for 
an evaluation in excess of 30 percent for residuals of a 
gunshot wound of the left arm, involving Muscle Group III.  A 
November 1998 Board decision granted a 40 percent rating for 
partial paralysis of the left deltoid muscle, with scar, as a 
residual of a gunshot wound and compound comminuted fracture 
of the left humerus, involving Muscle Group III, and remanded 
the issue of whether a separate rating should be assigned for 
any nerve impairment arising out of nerve damage caused by 
the gunshot wound.  It was noted that there were diagnoses of 
bilateral carpal tunnel syndrome (CTS), severe degenerative 
changes of the cervical spine with neural foramina narrowing, 
chronic sensorimotor peripheral neuropathy of the upper and 
lower extremities, and a hyperkinetic movement disorder of 
uncertain etiology.  

Thereafter, a December 1998 rating action effectuated the 
grant of a 40 percent rating for partial paralysis of the 
left deltoid muscle, with scar, as a residual of a gunshot 
wound and compound comminuted fracture of the left humerus, 
involving Muscle Group III.  An April 2000 rating granted 
service connection for radial and axillary neuropathy of the 
left (non-dominant) upper extremity and assigned an initial 
40 percent rating.  After a September 2000 notice of 
disagreement (NOD) initiating an appeal from that rating 
action, and after a December 2000 statement of the case 
(SOC), the appeal was perfected by filing a timely 
substantive appeal (VA Form 9) in January 2000.  The veteran 
has appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  



The veteran filed VA Form 21-8940 (a formal claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU)) in May 2000.  A July 
2000 rating denied a TDIU and denied SMC for loss of use 
of the left upper extremity.  An August 2000 NOD initiated an 
appeal as to those denials and, after an August 2000 SOC, the 
appeal was perfected by filing VA Form 9 in September 2000.  

More recently, an April 2003 rating action granted service 
connection for lumbar spinal stenosis without radiculopathy 
and assigned a 40 percent disability rating.  However, it 
does not appear that the claim for a TDIU has been 
readjudicated in light of that grant, and it is inextricably 
intertwined.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

Moreover, the April 2003 rating followed VA neurology and 
orthopedic examinations in January 2003.  The VA orthopedic 
examination in January 2003 yielded findings as to range of 
motion and strength of the left upper extremity.  And the 
diagnoses included peripheral neuropathy of the left upper 
extremity due to a gunshot wound.  However, the claims for an 
increased rating for radial and axillary neuropathy of the 
left upper extremity, rated 40 percent disabling, and for SMC 
for loss of use of the left upper extremity have not been 
readjudicated in light of these findings, nor has a 
supplemental SOC (SSOC) been issued.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000, and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Implementing VA 
regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001).  The 
Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and the implementing regulations became effective 
during this appeal, but no steps were taken by the RO to 
comply with the VCAA and implementing regulations.  
Specifically, since the enactment of the VCAA, the November 
2000 SOC did not cite the VCAA statute or regulations, and 
the April 2002 SSOC only cited the VCAA regulations.  The 
veteran, then, has not otherwise been notified of the 
provisions of this new law via a letter, etc.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  



2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his left upper extremity 
disorders.  Ask him to execute and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
which are not already on file.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

Ask the veteran for the name of each VA medical 
facility at which he has received treatment for 
his left upper extremity disorder.  The RO should 
obtain all records not already on file.  

3.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected left upper extremity disorders.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies (measured in degrees, with normal 
range of motion specified too), and the examiner 
should review the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when the 
left upper extremity is used repeatedly over a 
period of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should express and opinion as to 
whether it is at least as likely as not that the 
veteran's service-connected left upper extremity 
disabilities, in combination, equate with loss of 
use.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  Also schedule the veteran for a VA neurology 
examination to assess the severity of his service-
connected radial and axillary neuropathy of the 
left upper extremity.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences complete paralysis of the left radial 
or axillary nerves.  

The examiner should express and opinion as to 
whether it is at least as likely as not that the 
veteran's service-connected left upper extremity 
disabilities, in combination, equate with loss of 
use.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.  

5.  If any development is incomplete, including if 
the examination reports do not contain sufficient 
information responding to the questions posed, 
take corrective action.  38 C.F.R. § 4.2 (2002).  
Also ensure that all notice and development 
required by the VCAA has been done.  The RO should 
undertake any other development it deems to be 
required to comply with the notice and duty to 
assist provisions of the VCAA and the implementing 
regulations.  

6.  Thereafter, readjudicate the claims-including 
the claim for a TDIU.  Whether the initial rating 
for the radial and axillary neuropathy of the left 
upper extremity should be further "staged" should 
be addressed as well.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  

7.  If the benefits sought remain denied, prepare 
an SSOC and send it to the veteran and his 
attorney.  Also provide an appropriate period of 
time to respond.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

